STRAS, Justice
(concurring).
I join Part II of the court’s opinion. I write separately, however, because I disagree with the court’s partial adoption of the collateral order doctrine in Part I. With respect to Part I, therefore, I concur only in the result.
This court does not have unlimited jurisdiction to decide all cases and controversies. To the contrary, the Minnesota Constitution, statutes, and procedural rules limit the scope of appellate jurisdiction. *55Yet, instead of deciding this case on the basis of the Minnesota Constitution, a statute, or a rule of procedure, the court rests jurisdiction over this case on “[t]he unusual facts of this matter.” As a result, the court declines to apply the collateral order doctrine to all interlocutory orders in criminal matters because, in its view, “the immediate appealability of pretrial orders in criminal cases is better addressed on a case-by-case basis, applying the rationale for the collateral order doctrine.” I disagree with the court’s ad hoc approach for two reasons.
First, the Supreme Court of the United States has recognized that a case-by-case approach to the collateral order doctrine is unworkable because it fails to provide sufficient guidance to courts and litigants. See Cunningham v. Hamilton Cnty., Ohio, 527 U.S. 198, 206, 119 S.Ct. 1915, 144 L.Ed.2d 184 (1999) (“[W]e have consistently eschewed a case-by-case approach to deciding whether an order is sufficiently collateral.”); Digital Equip. Corp. v. Desktop Direct, Inc., 511 U.S. 863, 866, 114 S.Ct. 1992, 128 L.Ed.2d 842 (1994) (stating that “the issue of appeala-bility under § 1291 is to be determined for the entire category to which a claim belongs, without regard to the chance that the litigation at hand might be speeded, or a particular injustice averted” (internal quotation marks omitted)); see also 15A Charles Alan Wright, Arthur R. Miller & Edward H. Cooper, Federal Practice and Procedure — Jurisdiction § 3911 (2d ed. Supp.2011) (“The Court has explicitly recognized the value of clear rules for collateral-order appeals, suggesting that it is better to determine appealability with respect to categories of orders rather than on a case-by-case basis.”). Following our decision today, litigants will be uncertain whether an interlocutory order satisfies our amorphous, ad hoc test for an immediately appealable order in a criminal case. Similarly, the case-by-case test the court articulates will require the court of appeals to decide on an ad hoc basis whether particular orders, not particular types of orders, are immediately appeal-able. In my view, the court’s approach will undermine judicial economy because it will require courts and litigants to guess whether a particular order is immediately appealable as of right.
Second, and more fundamentally, the court’s approach creates the equivalent of a common law of jurisdiction, which is inconsistent with our traditional approach of resting subject matter jurisdiction on the interpretation of constitutional provisions, statutes, and procedural rules. See, e.g., Reed v. State, 793 N.W.2d 725, 731 (Minn.2010) (stating that subject matter jurisdiction relates “to the courts’ statutory or constitutional power to adjudicate the case” (internal quotation marks omitted)); Tischer v. Hous. & Redev. Auth., 693 N.W.2d 426, 429-30 (Minn.2005) (interpreting a statute to determine whether the district courts had jurisdiction over a plaintiffs wrongful termination claim); State v. Radosevich, 249 Minn. 268, 271, 82 N.W.2d 70, 72 (1957) (“It is elementary that the right of appeal under our condemnation proceedings is governed by statute and that, unless the conditions prescribed by statute are observed, the court acquires no jurisdiction.”). Instead of applying the language of the Minnesota Constitution, a statute, or a procedural rule to determine subject matter jurisdiction, the court’s approach requires us to balance several factors to determine whether the posture and facts of a particular case, in our view, are sufficient to permit an immediate appeal of an interlocutory order. I cannot join the court’s ad hoc, common law approach to the collateral order doctrine.
Indeed, the court’s ad hoc approach is not only at odds with our most recent *56decision on the collateral order doctrine,1 it is unnecessary given the language of Minn. Stat. § 480A.06, subd. 1 (2010). Minnesota Statutes § 480A.06, subd. 1, provides that “[t]he Court of Appeals has jurisdiction of appeals from all final decisions of the trial courts.” (Emphasis added.) The language in section 480A.06, subdivision 1, is materially identical to the provision in the United States Code that is the statutory basis for the collateral order doctrine, 28 U.S.C. § 1291 (2006). See 28 U.S.C. § 1291 (stating that “[t]he courts of appeals ... shall have jurisdiction of appeals from all final decisions of the district courts of the United States” (emphasis added)). Applying 28 U.S.C. § 1291, the Supreme Court long ago recognized that the collateral order doctrine is equally applicable to both civil and criminal proceedings. See Abney v. United States, 431 U.S. 651, 659 n. 4, 97 S.Ct. 2034, 52 L.Ed.2d 651 (1977).
Given the identical operative language of Minn.Stat. § 480A.06, subd. 1, and 28 U.S.C. § 1291, as well as our across-the-board adoption of the collateral order doctrine in civil matters in Kastner v. Star Trails Ass’n, 646 N.W.2d 235, 240 (Minn. 2002), I cannot think of any reason why the collateral order doctrine should not be fully extended to criminal matters, including this one. See Anderson v. City of Hopkins, 393 N.W.2d 363, 364 (Minn.1986) (citing Abney favorably). Thus, while I agree with the court’s conclusion that the collateral order doctrine permits immediate appellate review of the district court’s order denying Ali’s motion to dismiss for lack of subject matter jurisdiction, I would rest that conclusion on Minn.Stat. § 480A.06, subd. 1, rather than the case-by-case approach adopted by the court.

. It is true that, prior to our decision in Kastner v. Star Trails Ass’n, 646 N.W.2d 235, 240 (Minn.2002), we engaged in a case-by-case application of the collateral order doctrine that mirrors the approach the court adopts here. See McGowan v. Our Savior's Lutheran Church, 527 N.W.2d 830, 832-33 (Minn. 1995); Anderson v. City of Hopkins, 393 N.W.2d 363, 364 (Minn.1986). However, it is my view that we should adopt the approach of Kastner, our most recent discussion of the collateral order doctrine, in which we “formally adoptfed] the collateral order doctrine as a clear analytical framework to assess the immediate appealability of an order or judgment.” Kastner, 646 N.W.2d at 240. Because we have already adopted the collateral order doctrine in all civil cases, we should logically extend Kastner to criminal matters as well.